RECEIVED IN
                                             I"' I"'\ I lOT   ()I=   CRIMINAL APPJ:Al~

                                                               SEP 0 2 2015
Honorable Able Acosta, Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308 Capitol Station                        Abel Acosta, Clen
Austin, Tx. 78711


August 26, 2015

Re: Disposition of Application for Writ of Habeas Corpus
    TEX. CODE CRIM. PROC. art. 11.07
    Trial Court No's B93-6; B93-7
    Writ# 26,094-10; 26,094-11
    198th. District Court, Kerr County Texas

Styled: EX PARTE ALBERT NICOLAS

Dear Clerk, Court of Criminal Appeals of Texas:

By return mail, please advise me as soon as possible of the disposition
of the above numbered Applications for Writ of Habeas Corpus that are
pending in your Court.

Thank you in advance for your prompt attention in this matter.


 ·   /), /4.   r)J~
----~----------
Albert Nicolas, Applicant
C.T. Terrell Unit, 635504
1300 FM 655
Rosharon, Tx. 77583




                                                                                                  ·~;
                                                                                                   'f
                                                                                         ~   --   ";•.